UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7995


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

STEVEN RAY LOVIN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:06-cr-00045-BO-3; 7:12-cv-00015-BO)


Submitted:   May 20, 2014                    Decided:   May 29, 2014


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Ray Lovin, Appellant Pro Se. G. Norman Acker, III, Eric
Evenson, Jennifer    P.  May-Parker,  Assistant  United  States
Attorneys, J. Frank Bradsher, Joshua Bryan Royster, Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven Ray Lovin seeks to appeal the district court’s

order    denying      relief       on    his    28    U.S.C.    § 2255        (2012)    motion.

The order is not appealable unless a circuit justice or judge

issues        a      certificate          of         appealability.              28      U.S.C.

§ 2253(c)(1)(B) (2012).                 A certificate of appealability will not

issue       absent     “a    substantial         showing        of      the    denial    of     a

constitutional         right.”            28    U.S.C.      § 2253(c)(2).             When    the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that   reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El      v.    Cockrell,        537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Lovin has not made the requisite showing.                                Accordingly, we

deny    a    certificate       of       appealability       and      dismiss     the    appeal.

We dispense       with      oral    argument          because     the    facts     and       legal




                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3